DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 4 February 2022, claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, and 19 is/are amended per Applicant’s request. No claims are new or cancelled. Therefore, claims 1-19 are presently pending in the application, of which, claim(s) 1, 10, and 19 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised 112 rejection of claims 5 and 14 is withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 1-19 is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of processing data. This mental process can be illustrated by a scenario of counting distinct shapes from a scene in which shapes are being added: one memory space for each of the observed shapes, a second memory space for the tally of distinct shapes, and a process for interpreting and storing data relating to the shapes observed and tallied.
This judicial exception is not integrated into a practical application because the additional elements of providing the updated aggregated data to at least one client is mere insignificant extra-solution activity. See MPEP 2106.05(g); see also Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350 (Fed. Cir. 2016). The act of sending data to a client based on the abstract idea fails to integrate the judicial exception into a practical application as it does not differ from those actions that have previously been held to be extra-solution activity, such as “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”, and “requiring a request from a user to view an advertisement and restricting public access.” With regards to claims 1, 10, and 19, the claims include further additional elements that are generic components (“database system”, “cache”, “computer program product”, and “computer readable medium”) recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Dependent claims 3 and 12 add additional generic computing components of “computation nodes”. The dependent claims offer nothing more than additional abstract mental process steps or further defining the abstract idea (e.g. the type of data input (claims 9 and 18)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Response to Arguments
Applicant's arguments filed 4 February 2022 have been fully considered but they are not persuasive. With respect to the 101 rejection, the applicant argues that the claims integrate the judicial exception into a practical application because they improve the functioning of a computer or computing system. See Applicant’s Remarks at pages 7-8. The examiner respectfully disagrees. The applicant specifically argues that the claimed mechanism improves the performance by generating aggregated data from raw input data thus reducing storage requirements and computational load, and this advantage is carried on in further iterations discarding some of the input data as it goes. Id. at page 8. The examiner sees multiple problems with this argument. First, the specification does not establish that the claimed method does provide an improvement over prior systems. Wherever it appears to mention an improvement it is couched as versus “a prior art system” (0028) (italics added), which could be anything (e.g. the use of an abacus), or it compares the invention to “sequential processing not utilizing the cache structure described herein”, which is not a fair comparison to a parallelized iterative processing and thus irrelevant. That leaves only the applicant’s arguments as the only possible source supporting the assertion that the claimed invention improves the functioning of the system as a whole, but arguments are not evidence and thus cannot be the basis of support for the proposition. Second, the applicant is pointing to that which the examiner considers to be part of the abstract idea itself rather than an additional element; thus the argument that it improves the functioning of the computing system is irrelevant. See MPEP 2106.04(d)(1). For these reasons the rejection is maintained. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165